DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 20-22 stand allowed.  Claims 1, 2, 5-7, 10, 11, 15, and 18 stand rejected under Section 102.  Claims 27-30, 32-34, and 37 stand rejected under Section 103.  Claims 1, 4-6, 8, 9, 27, 31, and 35 stand provisionally rejected for double patenting.  Claim 7 stands objected to.  The specification and drawings stand objected to.  Claims 23-26 stand withdrawn as directed to an unelected apparatus.  Claims 3, 4, 8, 9, 12-14, 16, 17, 19, 31, 35, 36, and 38 have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 7, and 27, submitted amendments to the specification, and submitted replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the specification:  Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.  Applicants’ amendments also address a portion of the drawings objections and are accepted and entered.  No new matter has been added.  The drawing objections addressed by the specification amendments are withdrawn.
Next, the drawings:  Applicants’ amendments to the drawings address the remaining drawing objections and are accepted and entered.  No new matter has been added.  The remaining drawing objections are withdrawn.
Claim objection:  Applicants’ amendment addresses the previously noted objection and is accepted and entered.  However, from reviewing the specification, it would appear that there is no first pixel-defining layer that is different from the pixel-defining layer.  The Office adds an objection to change “a first pixel-defining layer” to “the pixel-defining layer”.
Section 102 rejections:  Applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections.  These rejections are withdrawn.
Double patenting rejections:  Applicants argue that the Office’s double patenting rejection cannot be supported by “a mere statement that the pending claims are broader in scope” than the co-pending application.  The Office has amended the double patenting rejections to include a more complete rejection that aligns with the current language of the claims.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, lines 2-3: Change “a first pixel-defining layer” to “the pixel-defining layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-19, 27-30, and 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: This claim has been amended to require the first pixel area, the second pixel area, and the transmission area to be alternately arranged.  Claim 3, which the Office indicated had allowable subject matter, requires the first pixel area, the second pixel area, and the transmission area to be alternately arranged in a lattice pattern.  Thus, claim 1, as amended, encompasses an embodiment in which the first pixel area, the second pixel area, and the transmission area are alternately arranged in a lattice pattern, as well as the first pixel area, the second pixel area, and the transmission area being alternately arranged in another pattern other than a lattice pattern, such as a linear pattern: first pixel area; the second pixel area; the transmission area; first pixel area; the second pixel area; the transmission area, and so on.  While the lattice pattern claim limitation is supported by the originally filed disclosure, the broader claim limitation is not.  Because the full scope of the broader claim limitation, specifically, that the first pixel area, the second pixel area, and the transmission area are alternately arranged, is not supported by the originally filed disclosure, claim 1 is rejected for failing to meet the written description requirement.   
Claims 2 and 4-19 are rejected for depending from rejected base claim 1.  Claim 3, which includes the lattice pattern limitation, is not rejected under Section 112(a).
Regarding claim 27: This claim has been amended to require a transmission area to be disposed when a second counter electrode is formed, the second counter electrode partially overlapping the first counter electrode.  Claim 31, which the Office indicated has allowable subject matter, requires the transmission area to be disposed between the first counter electrode and the second counter electrode.  Thus claim 27, as amended, encompasses an embodiment in which the second electrode is formed to at least partially overlap the first counter electrode, wherein the transmission area is disposed between the first counter electrode and the second counter electrode, as well a broader embodiment in which a transmission area is disposed anywhere when the second counter electrode is formed overlapping the first counter electrode, for example, the second counter electrode has a hole in the middle which acts as a transmission area.  While the claim limitation that a transmission area is disposed between the first counter electrode and the second counter electrode is supported by the originally filed disclosure, the broader claim limitation is not.  Because the full scope of the broader claim limitation is not supported by the originally filed disclosure, claim 27 is rejected for failing to meet the written description requirement.
Claims 28-30 and 32-38 are rejected for depending from rejected base claim 27.  Claim 31 is not rejected because claim 31 is supported by the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, which depends from claim 27:  Claim 27 has been amended to include a transmission area.  Claim 31, which depends from claim 27, requires the disposing of “a transmission area between the first counter electrode and the second counter electrode.”  Thus, claim 31 appears to define an additional transmission area.  The claim is confusing because the transmission areas use the same term—that is, they are not differentiated such as first transmission area and second transmission area, for instance.  Because the claim term is confusing, claim 31 is rejected as indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/828,784.
Regarding claim 1: Claim 51 of the ’784 application, which depends from claim 4, which depends from claim 1, discloses a display apparatus comprising: a substrate comprising a first display area (first display area) and a second display area (second display area), the first display area (first display area) comprising a first pixel area (plurality of first pixel areas), a second pixel area (plurality of second pixel areas), and a transmission area (plurality of first transmission areas); a first pixel (plurality of first pixels) disposed in the first pixel area (plurality of first pixel areas), the first pixel (plurality of first pixels) comprising a first pixel electrode (first pixel electrode), a first counter electrode (first opposite electrode), and a first intermediate layer (first intermediate layer) disposed between the first pixel electrode (first pixel electrode) and the first counter electrode (first opposite electrode); and a second pixel (plurality of second pixels) disposed in the second pixel area (plurality of second pixel areas), the second pixel (plurality of second pixels) comprising a second pixel electrode (second pixel electrode), a second counter electrode (second opposite electrode), and a second intermediate layer (second intermediate layer) disposed between the second pixel electrode (second pixel electrode) and the second counter electrode (second opposite electrode), wherein the first counter electrode (first opposite electrode) is disposed in the first pixel area (plurality of first pixel areas), the second counter electrode (second opposite electrode) is disposed in the second pixel area (plurality of second pixel areas), the first counter electrode (first opposite electrode) and the second counter electrode (second opposite electrode) comprise a first contact area (surface contact area, claim 5) where the first pixel area and the second pixel area (first display area is adjacent to second display area, and the first display area comprises the plurality of first pixel areas and second display area comprises the plurality of second pixel areas, plus in order for the first and second opposite electrodes to be in surface contact, they must be adjacent to each other) are adjacent to each other, and the first pixel area, the second pixel area, and the transmission area are alternately arranged (in a column direction and in a row direction, claim 1).
Regarding claim 2, which depends from claim 1: Claim 5 of the ’784 application, which depends from claim 4, which depends from claim 1, discloses the first counter electrode (first opposite electrode) and the second counter electrode (second opposite electrode) are electrically connected to each other through the first contact area (surface contact area).
Regarding claim 3, which depends from claim 1: Claim 5 of the ’784 application, which depends from claim 4, which depends from claim 1, discloses the first pixel area (plurality of first pixel areas), the second pixel area (plurality of second pixel areas), and the transmission area (plurality of first transmission areas) are alternately arranged in a lattice shape (alternately arranged in a column direction and in a row direction, which results in a lattice shape).
Regarding claim 4, which depends from claim 1: Claim 5 of the ’784 application, which depends from claim 4, which depends from claim 1, discloses the transmission area (plurality of first transmission areas) is defined by the first pixel area (plurality of first pixel areas) and the second pixel area (plurality of second pixel areas) that are adjacent to each other (because the plurality of first transmission areas alternate with the first pixel areas and the second pixel areas in a row direction and in a column direction).
Regarding claim 5, which depends from claim 1: Claim 5 of the ’784 application, which depends from claim 4, which depends from claim 1, discloses the first contact area (surface contact area) is an area where the first counter electrode (first opposite electrode) and the second counter electrode (second opposite electrode) are in surface contact with each other.
Regarding claim 6, which depends from claim 1: Claim 5 of the ’784 application, which depends from claim 4, which depends from claim 1, discloses the second counter electrode (second opposite electrode) is disposed on the first counter electrode (first opposite electrode) in the first contact area (surface contact area).
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/929,883 in view of Park, U.S. Pat. Pub. No. 2017/0077404, Figure 4.  The Office notes that this application has a Notice of Allowance and an issue fee paid.
Park, Figure 4:

    PNG
    media_image1.png
    407
    450
    media_image1.png
    Greyscale

Regarding claim 1: Claim 162 of the ’883 application, which depends from claim 7, which depends from claim 1, discloses a display apparatus comprising: a substrate comprising a first display area (sensor area) and a second display area (display area), the first display area (sensor) comprising a first pixel area (portion of sensor area where one of the plurality of second pixels is located), a second pixel area (portion of sensor area where another of the plurality of second pixels is located), and a transmission area (portion of sensor area where transmission portion is located); a first pixel (one of the plurality of second pixels) disposed in the first pixel area, the first pixel comprising a first counter electrode (one of the plurality of second counter electrodes); and a second pixel (another of the plurality of second pixels) disposed in the second pixel area, the second pixel comprising a second counter electrode (another of the plurality of second counter electrodes), wherein the first counter electrode (the one second counter electrode of the plurality of second counter electrodes) is disposed in the first pixel area (portion of sensor area where one of the plurality of second pixels is located), the second counter electrode (the other second counter electrode of the plurality of second counter electrodes) is disposed in the second pixel area (portion of sensor area where another of the plurality of second pixels is located), the first counter electrode (the one second counter electrode of the plurality of second counter electrodes) and the second counter electrode (the other second counter electrode of the plurality of second counter electrodes) comprise a first contact area (overlap at protrusion, claim 16) where the first pixel area (portion of sensor area where one of the plurality of second pixels is located) and the second pixel area (portion of sensor area where another of the plurality of second pixels is located) are adjacent to each other, and the first pixel area (portion of sensor area where one of the plurality of second pixels is located), the second pixel area (portion of sensor area where another of the plurality of second pixels is located), and the transmission area (portion of sensor area where transmission portion is located) are alternately arranged (by the arrangement of the overlap along an edge of the transmission portion, claims 7, 16).
Claim 16 of the ’883 application does not disclose that the first pixel comprises a first pixel electrode and a first intermediate layer disposed between the first pixel electrode and the first counter electrode; or that second pixel comprises a second pixel electrode and a second intermediate layer disposed between the second pixel electrode and the second counter electrode.
Park Figure 4 discloses a pixel that comprises a pixel comprising a pixel electrode (221), a counter electrode (222), and an intermediate layer (223) disposed between the pixel electrode (221) and the counter electrode (222).  Park specification ¶¶ 50, 53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park design in claim 16 of the ’883 application because the pixel electrode and intermediate layer emit light when combined with the counter electrode.  Once combined, the combination discloses that the first pixel comprises a first pixel electrode and a first intermediate layer disposed between the first pixel electrode and the first counter electrode; and that second pixel comprises a second pixel electrode and a second intermediate layer disposed between the second pixel electrode and the second counter electrode.
Regarding claim 3, which depends from claim 1: Claim 16 of the ’883 application discloses the first pixel area (portion of sensor area where one of the plurality of second pixels is located), the second pixel area (portion of sensor area where another of the plurality of second pixels is located), and the transmission area (portion of sensor area where transmission portion is located) are alternately arranged in a lattice shape (by the arrangement of the overlap along an edge of the transmission portion, claims 7, 16).
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/806,843 in view of Park, Figure 4.  
Regarding claim 1: Claim 13 of the ’843 application discloses a display apparatus (display device) comprising: a substrate (substrate) comprising a first display area (display area where first pixel areas are located) and a second display area (display area where second pixel areas are located), the first display area comprising a first pixel area (first pixel area, which each first opposite electrode corresponds to), a second pixel area (second pixel area, which each second opposite electrode corresponds to), and a transmission area (transmissive area); a first pixel (sub-pixels associated with the first pixel area) disposed in the first pixel area (first pixel area), the first pixel (sub-pixels associated with the first pixel area) comprising a first counter electrode (first opposite electrode); and a second pixel (sub-pixels associated with the second pixel area) disposed in the second pixel area (second pixel area), the second pixel (sub-pixels associated with the second pixel area) comprising a second counter electrode (second opposite electrode), wherein the first counter electrode (first opposite electrode) is disposed in the first pixel area (first pixel area), the second counter electrode (second opposite electrode) is disposed in the second pixel area (second pixel area), the first counter electrode (first opposite electrode) and the second counter electrode (second opposite electrode) comprise a first contact area (connection at overlapping portion in the second display area) where the first pixel area (first pixel area) and the second pixel area (second pixel area) are adjacent to each other, and the first pixel area (first pixel area), the second pixel area (second pixel area), and the transmission area (transmissive area) are alternately arranged (each of the first opposite electrodes and each of the second opposite electrodes are alternately arranged with transmissive areas respectively in the second display area).
Claim 1 of the ’843 application does not disclose that the first pixel comprises a first pixel electrode and a first intermediate layer disposed between the first pixel electrode and the first counter electrode; or that second pixel comprises a second pixel electrode and a second intermediate layer disposed between the second pixel electrode and the second counter electrode.
Park Figure 4 discloses a pixel that comprises a pixel comprising a pixel electrode (221), a counter electrode (222), and an intermediate layer (223) disposed between the pixel electrode (221) and the counter electrode (222).  Park specification ¶¶ 50, 53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Park design in claim 1 of the ’843 application because the pixel electrode and intermediate layer emit light when combined with the counter electrode.  Once combined, the combination discloses that the first pixel comprises a first pixel electrode and a first intermediate layer disposed between the first pixel electrode and the first counter electrode; and that second pixel comprises a second pixel electrode and a second intermediate layer disposed between the second pixel electrode and the second counter electrode.
Regarding claim 3, which depends from claim 1: Claim 1 of the ’843 application discloses the first pixel area (first pixel area), the second pixel area (second pixel area), and the transmission area (transmissive area) are alternately arranged in a lattice shape (by the arrangement of the each of the first opposite electrodes and each of the second opposite electrodes are alternately arranged with transmissive areas respectively in the second display area).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 20-22 are allowed.
Claims 3 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and, in the case of claim 3, a terminal disclaimer were filed with respect to the 16/929,883, 16/806,843, and 16/828,784 applications, and in the case of claim 31, the Section 112(b) rejection were addressed.
Claims 1, 2, 4-19, 27-30, and 32-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action, and a terminal disclaimer were filed with respect to the 16/929,883, 16/806,843, and 16/828,784 applications.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “the first pixel area, the second pixel area, and the transmission area are alternately arranged in a lattice shape”, in combination with the remaining limitations of the claim.
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “the transmission area is defined by the first pixel area and the second pixel area that are adjacent to each other”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “light transmittances of the first display area and the second display area are different from each other”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “a resolution of an image provided in the first display area is less than a resolution of an image provided in the second display area”, in combination with the remaining limitations of the claim.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “the third counter electrode or the fourth counter electrode protrudes toward the first display area, and the third counter electrode is electrically connected to the first counter electrode or the fourth counter electrode is electrically connected to the second counter electrode to form a third contact area”, in combination with the remaining limitations of the claim.
With regard to claims 13 and 14: The claims have been found allowable due to their dependency from claim 12 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose the third counter electrode, the fourth counter electrode, and the second contact area are disposed to cover an entire surface of the second display area”, in combination with the remaining limitations of the claim.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “each of the third counter electrode and the fourth counter electrode has a stripe shape”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the substrate comprises a non-display area surrounding at least a part of the second display area, wherein at least one of the third counter electrode and the fourth counter electrode protrudes from the second display area toward the non-display area”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “a component disposed on one surface of the substrate to correspond to the first display area, the component comprising an electronic element that emits or receives light”, in combination with the remaining limitations of the claim.
With regard to claims 21 and 22: The claims have been found allowable due to their dependency from claim 20 above.
With regard to claim 31: The claim has been found allowable because the prior art of record does not disclose “disposing a transmission area between the first counter electrode and the second counter electrode”, in combination with the remaining limitations of the claim.
With regard to claim 35: The claim has been found allowable because the prior art of record does not disclose “light transmittances of the first display area and the second display area are different from each other”, in combination with the remaining limitations of the claim.
With regard to claim 36: The claim has been found allowable because the prior art of record does not disclose “forming a third contact area where at least one of the third counter electrode and the fourth counter electrode protrudes toward the first display area, wherein the third contact area is electrically connected to at least one of the first counter electrode and the second counter electrode”, in combination with the remaining limitations of the claim.
With regard to claim 38: The claim has been found allowable because the prior art of record does not disclose “forming the first counter electrode and the second counter electrode to be connected in a third direction different from the first direction and the second direction”, in combination with the remaining limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Text in parentheses is from claim 5 of the ’784 application, and/or claims 1 and/or 4, which claim 5 depends from.
        2 Text in parentheses is from claim 16 of the ’883 application, and/or claims 1 and/or 7, which claim 16 depends from.
        3 Text in parentheses is from claim 1 of the ’843 application.